It appearing from the record that no final judgment has been entered in the court of appeals in either of the three consolidated cases out of which this proceeding in error arises, it is ordered by the court, sua sponte, that the former order of this court, directing the court of appeals of Hamilton county to certify its record, be, and the same is hereby, vacated, set aside and held for naught, and a rehearing of the motion upon which said order was made is granted, and the petition in error filed in pursuance of said order is dismissed.
And the court coming now to the consideration of said motion, the court finds that there is no final order or judgment entered in either of these consolidated causes in the court of appeals of Hamilton county, and the motion to order certification of the record has been prematurely filed, and the same is therefore dismissed without consideration on the merits and without prejudice, at the costs of plaintiffs in error.

Cause dismissed.

Nichols, C. J., Wanama-ker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.